DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/076,908, filed 22 October 2020.
Claims 1–12 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informality: the phrase “a digital data” in the ADC limitation and the phrase “a predetermined times” in the logic limitation are inconsistent in numbering.  Appropriate correction is required.
Claim 1 is objected to for want of conformity to 37 C.F.R. § 1.75(i), which requires each element or step of a claim to be separated by a line indentation.  Appropriate correction is required.  Here, the final logic limitation lists four distinct steps of conducting statistical analysis, adjusting parameters, using the adjusted parameters to generate an output image, and sending a notification signal.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See M.P.E.P. § 608.01(n).  In this case, claims 6 and 7 are interposed between claim 8 and its parent claim 5.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6–8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 U.S.P.Q.2d 1029, 1033 (Fed. Cir. 1999). The term “normal” in claims 6–8 is used by the claims apparently to mean “not subject to selection”, while the accepted meaning is “usual”, “standard”, “regular”, or “conforming to expectations”.  The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–3 and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0184018 A1 (“Itano”).
Itano, directed to an image pickup device, teaches with respect to claim 1 an image sensing device, comprising:
an array of sensing pixels (Fig. 1, ¶ 0037; pixel array 101);
an output amplifier, connected to the array of sensing pixels, for amplifying a measurement signal of each sensing pixel of the array of sensing pixels (Fig. 1, ¶ 0040; amplification circuit 105);
an analog-to-digital converter (ADC), connected to the output amplifier (Fig. 1, comparison circuit 108 connected to amplification circuit 105), for converting the amplified measurement signal of each sensing pixel of the array of sensing pixels into a digital data [sic] (¶ 0044–45, comparison circuit outputs digital signal converted from the amplified signal Vamp);
a first set of registers (¶ 0075, memory 110D stores determination signal ATT), for storing parameters to operate the image sensing device that control the output amplifier (¶ 0064, ATT controls the gain of amplification circuit 105);
a second set of registers, connected to the ADC (Fig. 1, memories 110N and 110S connected to comparison circuit 108), for storing the digital data converted by the ADC (¶ 0045, storing converted digital signal);
an activation circuit, connected between the array of sensing pixels and the output amplifier, for controlling output sequence of the array of sensing pixels, including a selective activation circuit to selectively enable an output of a subset of the array of sensing pixels (Fig. 2, ¶¶ 0051, 0055; selection transistor PSEL at output of pixel 100 selectively outputs or not based on control signal ΦPSEL); and
a profiling logic, connected to the first and second sets of registers, for conducting statistical analysis on output data from the subset of the array of sensing pixels (¶ 0083, Fig. 1; processing units 104),
and adjusting the parameters stored in the first set of registers until results of the statistical analysis reaches a target standard (¶¶ 0083–84, adjusting gain to achieve and maintain correct linearity of the signals)
wherein the adjusted parameters are used to generate an output image by each sensing pixel of the array of sensing pixels once the target standard is reached (¶¶ 0085–87, combining multiple exposure periods to achieve desired image)
and a notification signal is sent to an external device for notifying the failure of parameter adjustment if the target standard fails to be reached within a predetermined times [sic] of adjustment (¶ 0091, time limit on adjusting gain; ¶ 0099, performing image processing outside the image pickup device if necessary; see also ¶ 0207, signaling failure or malfunction of image processing).

Regarding claim 2, Itano teaches the image sensing device according to claim 1, wherein the measurement signal of each sensing pixel represents an electric potential or an electric current thereof (¶ 0038, output line signal Vvl).

Regarding claim 3, Itano teaches the image sensing device according to claim 1, wherein the parameters to control the output amplifier are gain and offset (¶¶ 0058, 0124–128; directly adjusting gain and indirectly adjusting offset that is dependent on gain).

Regarding claim 10, Itano teaches the image sensing device according to claim 1, further comprising an I/O interface for communicating with the external device (¶¶ 0205–0212, I/O interfaces for external image processing, communication, external device control, and user interaction).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4–6, 8, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Itano in view of U.S. Patent Application Publication No. 2018/0167570 A1 (“Suh”).  Claims 4–9 are directed to details of the subset of the array of sensing pixels not disclosed by Itano.  However, Suh, directed to a sensor, teaches with respect to claim 4:
The image sensing device according to claim 1, wherein the subset of the array of sensing pixels is a sub-sampling of the array of sensing pixels (¶¶ 0049–51, Fig. 9; subsampling mode selects pixels to be activated and deactivated per periodic regional basis).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Itano image sensor to perform the Suh subsampling, in order to reduce power consumption by not requiring as many pixels to be processed.  Suh ¶ 0003.

Regarding claim 5, Itano in view of Suh teaches the image sensing device of claim 1, wherein the selective activation circuit corresponding to the subset of the array of sensing pixels is controlled by a mode select signal (Suh ¶ 0051, control signals EN_X and EN_Y that activate pixels selectively).

Regarding claim 6, Itano in view of Suh teaches the image sensing device according to claim 1, wherein the activation circuit comprises a plurality of selective basic units (Suh Fig. 9, selected inactive pixels within each region) and a plurality of normal [always on?  See § 112(b) rejection supra] basic units (id., selected active pixel within each region).

Regarding claim 8, Itano in view of Suh teaches the image sensing device according to claim 5, wherein the image sensing device switches between normal [always on?  See § 112(b) rejection supra] and selective modes through the mode select signal (Suh ¶ 0051, control signals EN_X and EN_Y that activate and deactivate pixels selectively).

Regarding claim 9, Itano in view of Suh teaches the image sensing device according to claim 8, wherein multiple selective modes are provided corresponding to respective specified subsets of the array of sensing pixels (Suh ¶¶ 0045–48, plurality of binned pixel modes including 2x1 and 2x2)
and each mode is activated by a corresponding mode select signal (Suh ¶¶ 0045, 0049–51, differing combinations of EN_X and EN_Y corresponding to different modes).

Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Itano in view of U.S. Patent Application Publication No. 2008/0252742 A1 (“Oike”).
Claims 11 and 12 are directed to specific application of the claim 1 imaging device as being a capacitive fingerprint sensor.  Itano does not teach this specific application for its image pickup device.  However, Oike, directed to a solid-state imaging device, teaches with respect to claim 11 the imaging device of claim 1, wherein the image sensing device is a fingerprint sensor (¶ 0189, imaging device applicable to a variety of applications, including a fingerprint detecting sensor), and with respect to claim 12 the imaging device of claim 11, wherein the fingerprint sensor is a capacitive fingerprint sensor (id., adaptation to wide spectrum of EM rays and other sensors including an electrostatic capacitance sensor).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify or adapt the Itano image sensor to be a capacitance sensor, as taught by Oike, in order to achieve expanded utility including fingerprint detection.  Oike ¶ 0189.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0124277 A1
US 2018/0084210 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/David N Werner/Primary Examiner, Art Unit 2487